PER CURIAM.
Upon consideration of the transcript of record and the files of this court from which it appears that the appellant has failed to deposit the estimated expense of printing the transcript of record as required by Rule 19 of the rules of this Court, it is ordered that the appeal herein be dismissed, for failure of appellant to comply with the provisions of Rule 19 of the rules of this court, that a judgment be filed and entered accordingly and the mandate of this court issued as provided by Rule 28.